Citation Nr: 1815759	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  16-17 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for gouty arthritis, left ankle. 

2.  Entitlement to a disability rating in excess of 20 percent for gouty arthritis, right ankle. 

3.  Entitlement to a disability rating in excess of 10 percent for gouty arthritis, bilateral hands, left knee and bilateral toes. 

4.  Entitlement to a compensable disability rating for bilateral sensorineural hearing loss (SNHL). 

5.  Entitlement to service connection for asbestosis. 

6.  Entitlement to service connection for periodontal disease. 

7.  Entitlement to service connection for cervical arthritis. 

8.  Entitlement to service connection for degenerative joint disease of the entire body. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to July 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida. 

A September 2016 rating decision awarded a partial grant of the claim for an increased evaluation of gout and further subsumed the claims of service connection for right ankle arthritis and left ankle arthritis as claims for gouty arthritis.  Ultimately, the RO awarded separate 20 percent ratings for gouty arthritis of the right and left ankles and a distinct 10 percent rating for gouty arthritis of the bilateral hands and bilateral toes as well as the left knee.  As this was a partial grant of the gout increased rating claim, however, these claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Accordingly, the claims are listed individually on the title page for the purpose of preserving the status of the claims as they were prior to the Veteran's death.  
FINDING OF FACT

In February 2018, the Board was notified that the Veteran died in January 2018.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.. § 5121A; 38 C.F.R. § 3.1010(b).  
A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b). 


ORDER

The appeal is dismissed.  




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


